Motion for leave to appeal as a poor person granted insofar as to permit the appeal to be heard on the original record, without printing the same, except that a certified copy of the information shall be substituted in place of the original information, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the type-written or mimeographed appellant’s points upon the District Attorney, New York County, and files 6 typewritten or 19 mimeqgraphed copies of appellant’s points, together with the original record, *1024with this court on or before December 5, 1960, with notice of argument for the January 1961 Term of this court. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.